Citation Nr: 1404202	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to burial benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

Rutkin, J.M.


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966.  He passed away in February 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appellant and her son testified at a hearing before the undersigned in August 2012.  A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for the cause of the Veteran's death, and to burial benefits.  While the Board regrets the delay, these claims must be remanded for further development.

The appellant contends, in part, that diseases associated with herbicide exposure, including diabetes, contributed substantially and materially to the Veteran's death.  In a January 2011 statement and at the August 2012 hearing, she expressed her belief that the Veteran was exposed to herbicides while performing maintenance on aircraft with equipment contaminated with herbicides used in Vietnam while stationed at MacDill Air Force Base (AFB) in Tampa, Florida and Davis-Monthan AFB in Tucson, Arizona.  She also states that herbicides were used and tested at MacDill AFB, and that the Veteran was exposed in that manner as well.  Further, she asserts that the Veteran had service in Thailand and was exposed to herbicides there.  In support of this contention, she has referenced the citation "SOG-7" reflected on the Veteran's DD 214 form.  Notably, there was a special operations group or "Studies and Observations Group" (SOG) that conducted covert operations in Vietnam around the period of the Vietnam War, which was known as the MAC-V (Military Assistance Command -Vietnam) SOG.  

Based on these contentions, and in accordance with VA's duty to assist and the procedures set forth in the Adjudication Procedures Manual, M21-MR, Part IV, Subpart ii, Chapter 2, Section C, efforts should be made to obtain information as to whether the Veteran may have been exposed to herbicides while stationed at MacDill AFB or Davis-Monthan AFB, whether he may have been deployed to Thailand or Vietnam, and to determine the significance of the citation "SOG-7" on the DD 214 form. 

With regard to the burial benefits claim, the East Texas Medical Center at Athens, Texas, where the Veteran was being treated when he died in February 2008, must be contacted to determine whether it was under contract with VA at that time to deliver emergency medical services.  See 38 U.S.C.A. §§ 1703, 2303(a) (West 2002); 38 C.F.R. § 3.1600(c) (2013).

Accordingly, the case is REMANDED for the following actions:

1. Make appropriate efforts to obtain the Veteran's service personnel records and associate them with the claims file.  If they cannot be obtained, the appellant must be notified of this fact, and a formal finding of unavailability listing the efforts that were made to obtain them must be added to the claims file. 

2. Determine whether the Veteran may have been deployed to Thailand or Vietnam, and to which locations.  In this regard, in case it might provide evidence of such service, the meaning of the "SOG-7" citation on the DD 214 form should be ascertained, if possible, to include by contacting the Joint Services Records Research Center (JSRRC) or other appropriate source for information on this citation, if necessary. 

If the Veteran did have Thailand service, the appropriate development should be performed to determine whether he may have been exposed to herbicides there, as outlined in the Adjudication Procedures Manual (APM). 

3. Then, provide all information as to the dates and circumstances of the Veteran's service at MacDill AFB and Davis-Monthan AFB with regard to possible herbicide exposure to VAVBAWAS/CO/211/AGENTORANGE, and request a response as to whether herbicides were used at these installations when the Veteran was stationed at them, and his potential actual exposure to herbicides, to include by performing aircraft maintenance on planes reportedly used to spray herbicides in Vietnam. 

Also, toward the same end (and in accordance with the APM), request a review of the Department of Defense's inventory of herbicide operations and use in the United States. 

4. If the Veteran's possible herbicide exposure is not verified by taking the above actions, submit a request to the JSRRC for verification of exposure to herbicides based on the dates and circumstances of the Veteran's service at MacDill AFB and Davis-Monthan AFB.  

If there is not enough information to submit a request to the JSRRC, a formal finding should be made and associated with the claims file, which includes an explanation of what information is lacking. 

5. Contact the East Texas Medical Center at Athens, Texas, where the Veteran was being treated when he died in February 2008, and ascertain whether it was under contract with VA at that time to deliver emergency medical services.  See 38 U.S.C.A. §§ 1703, 2303(a); 38 C.F.R. § 3.1600(c). 

6. If the criteria for burial benefits are not met, reconsider whether the appellant may be entitled to the plot or internment allowance under the current criteria set forth in 38 C.F.R. § 3.1600(f) for claims submitted on or after December 16, 2003. 

7. After completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


